United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Salt Lake City, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jane E. Engelman, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-405
Issued: August 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 30, 2009 appellant filed a timely appeal of a September 8, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs, finding that his request for
reconsideration was untimely and failed to show clear evidence of error.1 Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit decision. The last merit
decision in this case was the Office’s December 12, 2007 decision denying his claim for an
additional schedule award. The Board lacks jurisdiction to review the merits of the claim.2

1

The Board notes that on appeal appellant submitted medical records. Pursuant to 20 C.F.R. § 501.2(c), the
Board is precluded from reviewing new evidence for the first time on appeal.
2

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

ISSUE
The issue is whether the Office properly determined that appellant was requesting
reconsideration of a December 12, 2007 decision and that the request was untimely and failed to
show clear evidence of error.
FACTUAL HISTORY
On March 20, 2003 appellant, then a 49-year-old letter carrier, filed a traumatic injury
claim alleging that he sustained injuries to his neck and back when his postal vehicle was rearended. The Office accepted his claim for cervical strain, left L5 radiculopathy, L4-5 disc
herniation and L4-5 spinal stenosis.
By decision dated May 26, 2006, the Office granted a schedule award for a four percent
permanent impairment of the left lower extremity. The date of maximum medical improvement
was determined to be March, 1, 2006. The period of the award was from March 1 through
May 20, 2006.
On February 12, 2007 appellant underwent approved lumbar laminectomy and
discectomy.
Appellant submitted a report dated September 13, 2007 from Dr. Thomas W. Harris, a
Board-certified anesthesiologist, who provided examination findings and an impairment rating
based on the involved L5 nerve root, as well as diagnosis-based estimates, noting the history of
the two lumbar spinal procedures and lumbar radiculopathy. He opined that appellant had a 20
percent left lower extremity impairment.
In a merit decision dated December 12, 2007, the Office denied appellant’s request for an
additional schedule award.
In a January 9, 2008 report, Dr. Harris noted: appellant’s complaints of constant sharp,
stabbing pain; continuing numbness and tingling throughout his lower extremities; and difficulty
sleeping, secondary to pain. There was tenderness to palpation of the lumbar paraspinous region
and reduced range of motion.
On March 19, 2008 appellant filed a claim for a schedule award. In a March 27, 2008
letter, the Office informed him that “the filing of a CA-7 accomplishes nothing.” He was
advised to refer to the appeal rights attached to the December 12, 2007 decision denying his
request for an increase schedule award.
Appellant submitted reports of examinations dated December 5, 2007 through August 20,
2008 from Dr. Sam Maywood, a Board-certified anesthesiologist, who treated him for chronic
low back pain related to his accepted conditions. On March 6, 2008 Dr. Maywood stated that the
low back pain was constant, with radiation into the bilateral paraspinal muscles, left hip and
lateral thigh. He noted: tenderness at the left greater trochanteric and lateral thigh; limited range
of motion with flexion, extension, lateral bending and rotation; and decreased sensation in the
feet bilaterally.

2

On April 3, 2008 Dr. Maywood stated that there was an increase in neuropathic pain in
appellant’s lower extremities. On May 28, 2008 he noted that appellant was experiencing sciatic
pain radiating from the mid-left buttock down his left leg. Consideration was given to a sciatic
nerve block. On August 20, 2008 Dr. Maywood reported increased neuropathic pain in the lower
extremities.
Appellant submitted a January 10, 2008 report from Dr. Harris, who revised his opinion
as to degree of permanent impairment to the left lower extremity. Pursuant to the 5th edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides), Dr. Harris opined that appellant had a 15 percent left lower extremity impairment. The
final impairment rating, included a 10 percent lower extremity impairment rating due to
radiculopathy and a 5 percent lower extremity impairment rating using a diagnosis-based
analysis, which equated to a 15 percent lower extremity impairment under the Combined Values
Chart.
In a September 13, 2008 letter, Jane E. Engelman appellant’s representative, reiterated his
request for reconsideration. She stated that appellant’s condition had worsened and that he was
experiencing additional pain and numbness in his lower extremities.
By decision dated September 26, 2008, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted was insufficient to warrant merit
review.
On February 23, 2009 Ms. Engelman referenced appellant’s request for reconsideration.
She contended that medical reports from treating physicians indicated that his condition had
worsened, as they reflected that he was experiencing additional pain and numbness in his lower
extremities. Counsel asked the Office to “proceed to have the matter set for a hearing.”
Appellant submitted monthly reports from Dr. Maywood for the period September 17,
2008 through August 18, 2009.
On October 17, 2008 Dr. Maywood noted appellant’s
complaints of increased burning pain in his feet. On February 3, 2009 he stated that the
neuropathic pain in appellant’s lower extremities had been increasing in frequency.
Dr. Maywood’s March 31, 2009 report reflected complaints of increased radicular pain in both
extremities.
In an August 21, 2009 letter, counsel requested information regarding the status of the
“twice requested appeal of the rating in this matter.” Ms. Engelman noted that she was filing a
claim to formally add a back condition to appellant’s claim.3
By decision dated September 8, 2009, the Office determined that appellant’s August 21,
2009 application for reconsideration was untimely with respect to the December 12, 2007

3

On August 20, 2009 appellant filed an occupational disease claim alleging that he developed a back condition as
a result of the accepted January 25, 2005 motor vehicle accident. The Board notes that the Office accepted
appellant’s claim for cervical strain, left L5 radiculopathy, L4-5 disc herniation and L4-5 spinal stenosis. Therefore,
his CA-2 form is moot.

3

decision. It denied the request for reconsideration on the grounds that appellant failed to
establish clear evidence of error.
LEGAL PRECEDENT
As the Board explained in Linda T. Brown,4 a claimant may seek a schedule award if the
evidence establishes that she sustained an impairment causally related to the employment injury.
Even if the term “reconsideration” is used, when a claimant is not attempting to show error in the
prior schedule award decision and submits medical evidence regarding a permanent impairment
at a date subsequent to the prior schedule award decision, the claim should be considered a claim
for an increased schedule award. It should issue a merit decision on the schedule award claim,
rather than adjudicate an application for reconsideration.5
ANALYSIS
The Board finds that the Office improperly evaluated the August 21, 2009 letter as a
request for reconsideration of the December 12, 2007 schedule award decision, rather than as a
request for an increased schedule award. Accordingly, the case must be remanded for
consideration of the evidence of record as it bears on appellant’s request.
On March 19, 2008 appellant requested reconsideration of the Office’s December 12,
2007 decision denying his claim for an increased schedule award, contending that he had
experienced a worsening of his accepted condition. On September 26, 2008 the Office denied
appellant’s request on the grounds that the evidence was insufficient to warrant merit review.
On February 29, 2009 Ms. Engelman referenced appellant’s request for reconsideration,
again contending that medical reports from treating physicians reflected that his condition had
worsened and that he was experiencing additional pain and numbness in his lower extremities.
Counsel asked the Office to “proceed to have the matter set for a hearing.” On August 21, 2009
counsel requested information regarding the status of the “twice requested appeal of the rating in
this matter.” Appellant submitted numerous medical reports subsequent to the December 12,
2007 decision, including reports from Dr. Harris, who provided a revised impairment rating and
Dr. Maywood, who documented appellant’s chronic radicular pain, which he opined had
worsened. Although counsel used the term “reconsideration” in her request, it is evident that
appellant was not seeking reconsideration of the December 12, 2007 decision, but was seeking
an increased schedule award based on new and current medical evidence.6

4

51 ECAB 115 (1999). In Linda T. Brown, the Office issued a 1995 decision denying entitlement to a schedule
award as no ratable impairment was established. Appellant requested that it reconsider in 1997, submitting a current
report with an opinion that she had a 25 percent permanent impairment to the arms and legs. The Office determined
that appellant submitted an untimely request for reconsideration that did not show clear evidence of error. The
Board remanded the case for a merit decision.
5

Id.; see also Paul R. Reedy, 45 ECAB 488 (1994).

6

See supra note 5 and accompanying text.

4

Accordingly, the Office should have issued a merit decision with respect to the claim for
an additional schedule award, rather than a decision applying the clear evidence of error standard
for an untimely application for reconsideration. The case will be remanded to the Office for a
merit decision with respect to an additional schedule award.
CONCLUSION
Appellant submitted new medical evidence with respect to a permanent impairment and
was entitled to a merit decision on the issue.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 8, 2009 is set aside and the case is remanded for
further action consistent with this decision of the Board.
Issued: August 18, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

